Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 19, 2016

                                      No. 04-16-00259-CV

                       IN THE INTEREST OF A.P., ET AL., Children,

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-01950
                        Honorable Martha B. Tanner, Judge Presiding


                                         ORDER
        Appellant Brittany B.’s motion for extension of time to file her brief is granted. We order
appellant Brittany B. to file her brief no later than August 15, 2016. Counsel is advised that no
further extensions of time will be granted absent a motion that (1) demonstrates extraordinary
circumstances justifying further delay, (2) advises the court of the efforts counsel has expended
in preparing the brief, and (3) provides the court reasonable assurance that the brief will be
completed and filed by the requested extended deadline. The court generally does not consider a
heavy work schedule to be an extraordinary circumstance.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court